PRECEDENTIAL


    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT

                  __________

                  No. 15-1366
                  __________

     FAIR HOUSING RIGHTS CENTER IN
     SOUTHEASTERN PENNSYLVANIA,
                           Appellant

                       v.

POST GOLDTEX GP, LLC; POST GOLDTEX, L.P.;
KLINGSTUBBINS, LLP; KLINGSTUBBINS, INC.
              __________

 On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
     (District Court Civil No. 2-14-cv-04441)
 District Judge: Honorable Ronald L. Buckwalter

   Submitted Under Third Circuit LAR 34.1(a)
               October 6, 2015

 BEFORE: FUENTES, SMITH, and NYGAARD,
             Circuit Judges

             (Filed: May 17, 2016)
Stephen F. Gold, Esq.
1709 Benjamin Franklin Parkway, 2nd Floor
Philadelphia, PA 19103

Rocco J. Iacullo, Esq.
Disability Rights Network of Pennsylvania
1315 Walnut Street, Suite 500
Philadelphia, PA 19107

             Counsel for Appellant

Walter S. Zimolong, III, Esq.
1429 Walnut Street, Suite 1201
Philadelphia, PA 19102

             Counsel for Appellee Post Goldtex

Anthony W. Hinkle, Esq.
Kathryn E. Pettit, Esq.
Kevin B. Watson, Esq.
Cipriani & Werner
450 Sentry Parkway, Suite 200
Blue Bell, PA 19422

Barbara W. Mather, Esq.
Pepper Hamilton
18th & Arch Streets
3000 Two Logan Square
Philadelphia, PA 19103

             Counsel for Appellee KlingStubbins




                             2
                         __________

                OPINION OF THE COURT
                      __________

NYGAARD, Circuit Judge.

        Today, we address a somewhat abstruse question of
federal housing law: do the design and accessibility
requirements of the Fair Housing Act (FHA), 42 U.S.C. §
3604(f)(3)(C), apply to a commercial building that was
originally constructed before the requirements’ effective date,
but converted into residential units after that date? The
District Court noted the near absence of precedent on this
question, an absence our own research confirms. Perhaps the
lack of precedent on this question has something to do with
the clear guidance offered by the United States Department of
Housing and Urban Development (HUD) and, in one
instance, the United States Department of Justice (DOJ) on
this issue, which answers the question in the negative.

       To resolve this matter, the District Court relied on the
familiar two-step analysis set out in Chevron, USA v. Natural
Res. Def. Council, Inc., 467 U.S. 837 (1984). In doing so, the
District Court first found that Congress, speaking through §
3604(f)(3)(C), left unanswered the precise question at issue
here. Second, owing to this ambiguity, the District Court
concluded that HUD’s interpretation of the provision—which
exempts converted buildings from the accessibility
requirements1 if they were constructed prior to March 13,

1
  This provision states that these requirements apply “in
connection with the design and construction of covered




                              3
1991—was entitled to deference.                Based on this
determination, the District Court dismissed the complaint for
failure to state a claim. We will affirm that ruling.

                              I.

       Because this is an appeal from the granting of a motion
to dismiss, we take the following factual background directly
from the complaint and accept as true all facts set forth
therein, drawing all reasonable inferences from such
allegations in favor of the Appellant. Mammaro v. New
Jersey Div. of Child Protection and Permanency, 814 F.3d
164, 166 (3d Cir. 2016) (citing James v. City of Wilkes–
Barre, 700 F.3d 675, 679 (3d Cir. 2012)). Appellant Fair
Housing Rights Center in Southeastern Pennsylvania
(FHRC), a non-profit corporation, provides counseling,
reference, advocacy, and dispute resolution services to
individuals who may have suffered from discriminatory
housing practices throughout southeastern Pennsylvania.
This organization also receives grants and contracts HUD,
under 42 U.S.C. § 3616, to investigate and monitor
potentially discriminatory housing practices, and to enforce
HUD policies. One of the housing projects investigated by
the FHRC was the Goldtex Apartment Building, located on
North 12th Street in the city of Philadelphia. That building
was developed and owned by Appellees Post Goldtex GP,
LLC and Post Goldtex, L.P. (collectively referred to as
“Goldtex”).        Appellees KlingStubbins, LLP and


multifamily dwellings for first occupancy after [March 13,
1991].”    We refer to the standards established by §
3604(f)(3)(C) as the “design and construction requirements”
or, more simply, the “requirements.”




                              4
KlingStubbins, Inc., (collectively referred             to   as
“KlingStubbins”), designed the apartment complex.

       The building, constructed in 1912, was known
originally as the Smaltz Building and was used first as a
factory, and later for other manufacturing and business
pursuits until the mid-1990s. By the end of that decade, the
Smaltz Building was abandoned and had fallen into disrepair.
Goldtex purchased the Smaltz Building in 2010 and hired
KlingStubbins to design a plan to convert the entire building
into rental apartment units and retail space. Pursuant to
KlingStubbins’ design, the building—now known as the
Goldtex Building—was almost gutted. This included the
removal of walls and windows, and the cladding of the
exterior with new materials. Other features, such as floors,
remained intact. The result was the conversion of a building
originally used for manufacturing into a residential building
with 163 apartment units and ground floor retail space. The
Goldtex Building began accepting tenants in 2013.

       The FHRC conducted a site visit at the Goldtex
Building in April of 2014 and reviewed the common areas of
the facility as well as three different-sized rental units. This
investigation identified numerous violations of the FHA’s
design and construction requirements.2 The FHRC sent these

2
 Among the noted violations were a main entrance door that
was too heavy and the lack of an automatic door opener, entry
doors on units that were less than 32 inches, units with
thresholds into the entry hallway exceeding ¾ of an inch,
units with interior doors less than 32 inches, units with
passageways less than 36 inches, and units with kitchen
counters too high for persons in wheelchairs.




                               5
findings, in detail, to Goldtex, along with a request that the
violations be removed and/or repaired. Goldtex responded,
indicating their position that the Goldtex Building was
exempt from the FHA requirements cited by the FHRC.

      The FHRC filed suit against Goldtex and
KlingStubbins in July of 2014, alleging violations of the FHA
which, in turn, constituted housing discrimination against
persons with disabilities.3 Goldtex and KlingStubbins filed
motions to dismiss, which the District Court granted. 4 The
FHRC timely appealed.




3
   Congress amended the FHA in 1988 to expand its
protections from housing discrimination to persons with
disabilities. We recognized this expansion to be “a clear
pronouncement of a national commitment to end the
unnecessary exclusion of persons with handicaps from the
American mainstream.” Hovsons, Inc. v. Township of Brick,
89 F.3d 1096, 1105 (3d Cir. 1996). Therefore, under the
FHA, it is unlawful to “discriminate in the sale or rental, or to
otherwise make unavailable or deny, a dwelling to any buyer
or renter because of a handicap of . . . a person residing in or
intending to reside in the dwelling.”            42 U.S.C. §
3604(f)(1)(B).
4
 Goldtex and KlingStubbins also filed motions for sanctions
under Fed. R. Civ. P. 11, which the District Court denied.
The denial of those motions has not been appealed.




                               6
                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review the District Court’s decision to grant a motion to
dismiss under a plenary standard.            Fowler v. UPMC
Shadyside, 578 F.3d 203, 206 (3d Cir. 2009). That means we
are “required to accept as true all allegations in the complaint
and all reasonable inferences that can be drawn from them
after construing them in the light most favorable to the
nonmovant.” Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d
153, 154 n.1 (3d Cir. 2014) (quotation marks and citations
omitted). In Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), the
Supreme Court explained, however, that this tenet “is
inapplicable to legal conclusions.” Questions of statutory
interpretation are subject to de novo review. Fraser v.
Nationwide Mut. Ins. Co., 352 F.3d 107, 113 (3d Cir. 2003).

                              III.

       In suing Goldtex and KlingStubbins, the FHRC’s
complaint alleged that the Appellees discriminated against
persons with disabilities by violating the design and
construction requirements of the FHA, as set forth in that
Act’s § 3604(f)(3)(C). The FHRC also alleged housing
discrimination pursuant to 42 U.S.C. § 3604(f)(1) and §
3604(f)(2), and asked the District Court for a declaratory
judgment that Goldtex and KlingStubbins’ actions and
omissions violated the FHA, for a permanent injunction
requiring Goldtex to bring the building into compliance, and
for monetary damages, attorney fees and costs.

      Goldtex and KlingStubbins filed motions to dismiss
pursuant to Fed. R. Civ. P. 12(b)(6). The Appellees argued




                               7
that the complaint should be dismissed because the plain
language of § 3604(f)(3)(C), as well as HUD guidance on that
provision, exempted the Goldtex Building from compliance.
In its response in opposition to the motions to dismiss, the
FHRC argued that HUD’s regulatory interpretations were
invalid because, under Chevron, they are contrary to the
unambiguous language of the statute. The Appellees, in
reply, argued that the FHRC could not raise a challenge to
HUD’s interpretation of the provision unless through its
complaint, and then could only do so via a claim under the
Administrative Procedures Act, 5 U.S.C. § 701, et seq.
KlingStubbins also raised a standing argument.5 The District
Court did not address these arguments, but instead saw this
case as governed by Chevron and proceeded directly to
analyze the FHCA’s claim under that decision.


5
  On appeal, Appellant KlingStubbins argues that the FHRC
lacks standing because the FHRC suffered no injury. The
FHRC has standing. The Supreme Court specifically held
that a fair housing group, like the FHRC, has standing to sue
if the discriminatory practices it is challenging have impaired
its ability to carry out its mission. Havens Realty Corp. v.
Coleman, 455 U.S. 363, 378-79 (1983); see also Alexander v.
Riga, 208 F.3d 419, 427 n.4 (3d Cir. 2000). The FHRC’s
complaint alleges that the Appellees engaged in
discriminatory housing practices, and that its mission to
eradicate housing discrimination has been frustrated because
it has had to divert resources in order to investigate and
prosecute the alleged discriminatory practices in this case.
These allegations are sufficient to establish standing. And, as
we have held, the allegation of discrimination is itself the
harm. Id. at 424.




                              8
       Like the District Court, we too will apply Chevron to
resolve the merits of this appeal. At Step One, we “question
whether Congress has directly spoken to the precise question
at issue. If the intent of Congress is clear, that is the end of
the matter; for the court as well as the agency must give effect
to the unambiguously expressed intent of Congress.”
Chevron, 467 U.S. at 842. We move on to the second step
only “if the statute is silent or ambiguous with respect to the
specific issue.” Id. at 843. There, “the question for the court
is whether the agency’s answer is based on a permissible
construction of the statute,” and the regulation must be given
deference unless it is “arbitrary, capricious, or manifestly
contrary to the statute.” Id. at 843, 844.

       Both parties tell us that we can decide this case at Step
One because Congress answered the precise question at issue
in the plain language of the provision. The problem,
however, is that they do not agree on what that answer was.
The FHRC, for example, maintains that the plain language of
the provision, as well as its general context, reveal Congress’
intention that the FHA’s accessibility requirements apply to
any dwellings constructed and first occupied after the
provision’s effective date—regardless of when the actual
building was constructed. For their part, the Appellees argue
that the language of § 3604(f)(3)(C) unambiguously supports
their contention that Congress did not intend to limit the term
“occupancy” to residential occupancy. They assert, for
example, that because the language does not specifically limit
the term “occupancy” to a residential context, Congress
unambiguously intended the design and construction
provision to apply to any building—residential, commercial,
or otherwise.




                               9
       To determine whether a statute is unambiguous under
Step One, “court[s] should always turn first to one cardinal
canon before all others [:] we have stated time and again that
courts must presume that a legislature says in a statute what it
means and means in a statute what it says there.” Geisinger
Cmty. Med. Ctr. v. Sec’y U.S. Dep’t of Health and Human
Servs., 794 F.3d 388, 391 (3d Cir. 2015) (quoting Conn. Nat’l
Bank v. Germain, 503 U.S. 249, 253-54 (1992)). Put more
simply, “[w]here the statutory language is plain and
unambiguous, further inquiry is not required.” Rosenberg v.
XM Ventures, 274 F.3d 137, 141 (3d Cir. 2001). Mindful
then of this framework, we start with the text of §
3604(f)(3)(C).

       This particular provision states that the FHA’s
accessibility requirements apply to “the design and
construction of covered multi-family dwellings for first
occupancy after the date that is 30 months after September
13, 1988.” 42 U.S.C. § 3604(f)(3)(C). Like the District
Court, we cannot divine Congress’ answer to the precise
question at issue here by looking to the statute’s plain
language. That is, we cannot conclude that the statute, on its
face, specifies that building conversions fall within the FHA’s
reach. On the one hand, “design and construction of . . .
dwellings” seems to indicate that the focus of the statute is on
the construction of the dwelling itself, not the building the
dwelling is housed in. An argument can be made, on the
other hand, that we should read the phrase “construction of . .
. dwellings for first occupancy” to mean that the statute only
covers dwellings that are constructed for first occupancy as
dwellings, that is, new construction, not conversions.




                              10
        The statute’s failure to define two important terms—
occupancy and construction—creates additional ambiguity.
When words are left undefined, we often consult “standard
reference works such as legal and general dictionaries in
order to ascertain” their ordinary meaning. United States v.
Geisinger, 527 F.3d 288, 294 (3d Cir. 2008). Here, those
definitions are not helpful. “Occupancy” is defined as the
“taking possession of a property and the use of the same.”
Black’s Law Dictionary 973 (5th Ed. 1979). No distinction is
made in this definition between taking possession of
residential or commercial property. Therefore, we cannot tell
whether Congress intended to limit the accessibility
requirements to residential occupancy or commercial
occupancy, or both. The definition of the term “construction”
is likewise unhelpful. That term has been defined as “the
creation of something new, as distinguished from the repair or
improvement of something already existing.” Id. at 283.
This definition does nothing to answer the question whether
the accessibility requirements apply to old, existing
commercial buildings that were later converted for residential
purposes. Instead, it further muddies the waters. That new
creation could certainly be a brand new edifice, built from the
ground up, but the same definition could also encompass an
older commercial building that has been newly retrofitted for
use as a residential apartment building. Therefore, because
this provision is susceptible to more than one interpretation, it
cannot reveal the clear intention of Congress to require
buildings constructed before March 13, 1991, but remodeled
after that date, to comply with the accessibility requirements.
Thus, we move on to the second step in the Chevron analysis
to determine whether HUD’s interpretations of that provision
are reasonable and permissible.




                               11
       Under Chevron, “if a statute is silent or ambiguous
with respect to the specific issue, the question for the court is
whether the agency’s answer is based on a permissible
construction of the statute.” Chevron, 467 U.S. at 843. That
is, “the agency’s interpretation must be given controlling
weight unless it is plainly erroneous or inconsistent with the
regulation.” Thomas Jefferson Univ. v. Shalala, 512 U.S.
504, 512 (1994). Put another way, given §3604(f)(3)(C)'s
ambiguity on the question of its application to the Goldtex
Building, we must now take into consideration HUD’s
regulatory interpretations and the FHA’s implementing
regulations. These undermine the FHRC’s position in this
case.

        HUD is the federal agency primarily responsible for
the implementation and administration of the FHA, and
through various regulations and commentary, has supplied
answers to the very question under review here. See Meyer v.
Holley, 537 U.S. 280, 287-88 (2003). The agency has defined
“first occupancy” to mean “a building that has never before
been used for any purpose.” 24 C.F.R. § 100.201. This
definition takes the Goldtex Building out of the ambit of §
3604(f)(3)(C) because it was first occupied when it was built
in 1912, and used for several purposes since then. The
building was not first occupied, in other words, when its
residential tenants moved-in in 2013. We agree with the
District Court that since the language of the provision does
not “unambiguously forbid” HUD’s interpretation, nor does it
exceed “the bounds of the permissible,” it is reasonable and
should be afforded deference. See Barnhart v. Walton, 535
U.S. 212, 217-18 (2002).




                               12
        Further, in responding to concerns about a potential
conflict between § 3604(f)(3)(C) and local historical codes,
especially as those concerned the conversion of warehouse
and commercial space to dwelling units, HUD unequivocally
stated that:

             Comment.        Two commenters
             expressed concern about a
             possible conflict between the
             Act’s accessibility requirements
             and local historic preservation
             codes     (including  compatible
             design requirements).        The
             commenters stated that their
             particular concerns are: (1) The
             conversion of warehouse and
             commercial space to dwelling
             units; and (2) new housing
             construction on vacant lots in
             historically           designated
             neighborhoods.

             Response. Existing facilities that
             are converted to dwelling units
             are not subject to the Act’s
             accessibility        requirements.
             Additionally,           alteration,
             rehabilitation, or repair of
             covered multifamily dwellings are
             not subject to the Act’s
             accessibility requirements. The
             Act’s accessibility requirements
             only apply to new construction.




                             13
            With respect to new construction
            in neighborhoods subject to
            historic codes, the Department
            believes      that    the    Act’s
            accessibility requirements should
            not conflict with, or preclude
            building designs compatible with
            historic preservation codes.

Final Fair Housing Accessibility Guidelines, 56 FR 9472–01
(emphasis added). Also, a Joint Statement from the United
States Department of Justice and HUD further supports our
conclusion that the agency’s definition of the term
“occupancy” takes the Goldtex Building out of the statute:

            16. Do the Fair Housing Act’s
            design       and       construction
            requirements apply to the
            alteration or renovation of
            nonresidential buildings into
            residential buildings?

            No. First occupancy means a
            “building that has never before
            been used for any purpose.” The
            conversion of a nonresidential
            building into a residential
            building through alteration or
            renovation does not cause the
            building to become a covered
            multifamily dwelling. This is true
            even if the original nonresidential
            building was built after March 13,




                            14
             1991. This situation needs to be
             distinguished, however, from
             additions of covered multifamily
             dwellings (see questions 12, 13
             and 14, above). See 24 C.F.R. §
             100.201; Questions and Answers,
             Q. 4, 8 and 9, 59 Fed.Reg. at 33,
             364–65.

             Example: A warehouse built in
             1994 is being rehabilitated into a
             small condominium residential
             building with two stories and a
             total of 12 dwelling units. This
             conversion of this building is not
             covered because at the time of its
             first occupancy it was not
             designed and constructed as a
             covered multifamily dwelling.

Joint Statement on Accessibility (Design and Construction
Requirements) for Covered Multifamily Dwellings under the
Fair       Housing         Act      (Apr.     30,      2013),
http://www.ada.gov./doj_hud_statement.pdf           (emphasis
added). HUD, in both interpretive regulations and in other
guidance, has been consistent in concluding that the
accessibility requirements do not apply to buildings like the
Goldtex Building because it was not newly constructed and
was not first occupied after the effective date of the
requirements. These interpretations are reasonable and
certainly reflect a legitimate policy choice by the agency in
administering an ambiguous statute. Therefore, like the




                             15
District Court, we defer to HUD’s reasonable interpretation of
this provision.


                             IV.

       For the foregoing reasons, we will affirm the ruling of
the District Court dismissing the FHRC’s complaint.




                             16